                           UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN




R. ALEXANDER A COST A, Secretary of Labor,
United States Department of Labor


                              Plaintiff,

                V.                                           Civil Action No.: 3: I 8-cv-509
ADHERENCE FINISHING, INC.,
CRAIG SW ANSON, Individually,
and SCOTT SWANSON, Individually

                              Defendants.
      ----~----·· -                    -
                               CONSENT JUDGMENT AND ORDER



       Plaintiff, R. ALEXANDER ACOSTA, Secretary of Labor, United States Department of

Labor, (hereinafter "Secretary") pursuant to his authority under the provisions of Section 11 (c) of

the Occupational Safety and Health Act of I 970 (29 U .S.C. § 651 ~ seq . (hereinafter referred to

as "the Act"), has filed an action for injunctive and other appropriate relief against Defendants

ADHERENCE FINISHING, INC., CRAIG . SWANSON, an individual and SCOTT

SW ANSON, an individual (hereinafter collectively "Defendants").              Defendants and the

Secretary agree to resolve all maters in controversy in this action and said parties do now consent

to entry of a Judgment and Order by this Court in accordance herewith.




                                                 1
        A.      The   Secretary's     Complaint   m   Civil   Action   No.      I 8-CV-509   [Dkt.   #

I ]("Complaint") alleges that Defendants did intentionally and unlawfully terminate the

employment of its fonner employee, Jason Longfellow ("Mr. Longfellow") because of the

exercise of rights secured by the Act, and thereby did engage in, and are engaging in conduct

which violates Section l l(c)(l) of the Act.

        B.      The Secretary's Complaint further alleges that, as a result of Defendants'

unlawful discrimination, Mr. Longfellow incurred damages of loss of salary, benefits, and

compensation; emotional pain and suffering; and damage to his professional and personal

reputation.

        C.      Defendants hereby admit to the jurisdiction of the Court over them and over the

subject matter of this action. Defendants admit that this Court has the authority to enforce this

Order and that this Court is the most appropriate venue for any enforcement action which may be

required as a result of this Order.

        D.      Defendants deny the allegations in the Complaint and nothing in this Consent

Judgment shall be deemed an admission by Defendants of the allegations contained within the

Complaint.

        E.      Defendants hereby expressly waive any and all claims of whatsoever nature that it

has or may have against the Secretary, or any of his officers, agents, employees, or

representatives, arising out of or in connection with the filing, prosecution and maintenance of

this civil action or any other proceeding and investigation incident thereto.

       F.      This Order represents a complete settlement of all the Secretary' s claims asserted

in this action against Defendants.     This Order i!; not binding on any government agency or


                                                  2
              a.      Defendants certify, pursuant to 28 U.S.C . § 1746 that in fact Defendants

are presently unable to pay the full remedy amount of $50,000.           Defendants specifically

acknowledge that the Secretary expressly relied upon the written financial information

Defendants provided and that the submission of this information is a necessary and material

condition precedent and inducement to the Secretary's agreement to the terms reflected herein

this Agreement.

              b.      Defendants Adherence Finishing, Inc. and Craig Swanson shall make

payment to Mr. Longfellow in the total amount of $26,500, representing back wages minus

appropriate payroll deductions for the employee's share of taxes, which shall be reported to the

Internal Revenue Service on a Form W-2.

              c.      Defendants Adherence Finishing, Inc. and Craig Swanson shall make

installment payments in accordance with the following schedule:

                      I.     $1,000 shall be paid within thirty (30) calendar days of the entry of

                             this Order.

                      2.     Defendants Adherence Finishing, Inc. and Craig Swanson shall

                             pay a second installment of $1,000 within thirty (30) calendar days

                             ofthe first payment of$1,000.

                      3.      Defendants Adherence Finishing, Inc. and Craig Swanson shall

                             pay $1,500 within ninety (90) calendar days following the second

                             installment of $1,000 and shall        pay $1,500 within every

                             subsequent ninety (90) calendar days thereafter until the balance of

                             $26,500 has been paid in full .   In the event a payment due date


                                               4
                               under this paragraph falls on a weekend/holiday, the payment shall

                               be due on the next Monday following the weekend/holiday.

                       4.        Defendants Adherence Finishing, Inc. and Craig Swanson shall

                                send payment to Regional Investigator, U.S. Department of

                                Labor, OSHA, 1310 W. Clairemont Ave., Eau Claire, WI 5470 I.

               d.      Defendants Adherence Finishing, Inc. and Craig Swanson shall pay the

balance due under this agreement I 00% of any bequest, inheritance, gifts (over$ I 0,000), lottery

and gambling winnings over$ I 0,000, or proceeds of any life insurance policy Defendants may

receive within thirty (30) calendar days of receipt.

               e.      Defendants Adherence Finishing, Inc. and Craig Swanson further agree

that if any payment is more than ten ( I 0) business days late, the full amount of $26,500, less any

amounts already paid, shall be immediately due and owing.

               f.       Defendants Adherence Finishing, Inc. and Craig Swanson agree that

during the time of the payment period set forth in Paragraph 3c above, or until payment to Mr.

Longfellow is made in full, whichever occurs first, if the Secretary obtains infonnation

indicating that the Defendants did not fairly and accurately represent their financial status and

their inability to pay to the Secretary, the entire remedy amount of $50,000 (less any payments

previously made) becomes immediately due and payable to Mr. Longfellow. The invocation of

this acceleration clause is at the sole discretion of the Secretary.

                g.      If Defendants Adherence Finishing, Inc. and Craig Swanson fail to make

these payments within the timeframe set forth above, any defaulted balance shall be subject to

the assessment of interest and penalty interest at rates detennined by the U.S. Treasury as


                                                   5
required by the Debt Collection Improvement Act of 1996 (Public Law 104-134) published by

the Secretary of the Treasury in the Federal Register and other delinquent charges and

administrative costs shall also be assessed. Defendants also understand and agree that the

Secretary will pursue any additional enforcement of this Agreement it deems necessary including

any additional collection action that may include, but is not limited to, administrative offset,

referral of the account to credit reporting agencies , private collection agencies, and/or the

Department of Justice.

              h.      Defendant Craig Swanson, as sole owner/member of Swanson Holdings,

LLC, agrees that Plaintiff shall have a lien on the properties Swanson Holdings, LLC owns

located at 2267 80 th Street, New Richmond, WI, 54017, Parcel Nos . 038-1028-90-110 and 038-

1029-20-000 ("Property"). This lien shall secure Defendants ' indebtedness under this Consent

Judgment. No additional secured interest on this Property shall be recorded until payment is

made in full to Mr. Longfellow under this Consent Judgment. Defendant Craig Swanson agrees

to record the Security Agreement attached hereto as Attachment "A" in accordance with the

laws of the State of Wisconsin within forty-eight (48) hours of the entry of this Consent Order

and Judgment by the Court. Within seven (7) calendar days after the Security Agreement is

recorded with the State of Wisconsin, Defendant Craig Swanson shall provide a filed-stamped

copy to the United States Department of Labor, Office of the Solicitor, 230 South Dearborn,

Chicago, IL 60604 Attn : Barbara Goldberg. If Defendant Craig Swanson fails to record the

Security Agreement as referenced above, the entire full amount of $26,500 (minus payments

made pursuant to this Consent Order and Judgment) shall immediately become due and payable

together with post-judgment interest pursuant to 28 U.S.C. § 1961 . The Security Agreement is


                                               6
 incorporated into the tenns of this Consent Order and Judgment consistent with Fed . R. Civ. P.

 65(d). If the Property is marketed for sale, one (I) week before the closing Defendant Craig

 Swanson shall notify in writing the Regional Investigator of the time, date, and location of the

 closing. Further, all proceeds received from the sale of the Property shall at the time of closing

 be transferred to the extent necessary to pay the remaining balance owed pursuant to this

 Consent Order and Judgment.

                i.        Defendants, its agents, employees or representatives agree to promptly [no

 later than five (5) business days after the Court' s entry of this Consent Order and Judgment]

 remove and expunge from Mr. Longfellow 's personnel record any and all company records all

 references to any disciplinary action, including termination, as described in the Complaint in thi s

 matter. Defendants agree to send a copy of Complainant's expunged personnel records to Mr.

 Longfellow on or before July 22, 2019.

                j.        If in the future any prospective employer requests a job reference for Mr.

 Longfellow, Defendants, their agents, employees, or representatives shall provide a written

 neutral job reference.    Defendants, their agents, employees or representatives, will provide, if

requested , the starting and ending dates of Mr. Longfellow' s employment and job title, as

requested by the person or entity seeking said employment reference.         Defendants agree that

nothing will be said or conveyed to any third party that could be reasonably construed as

damaging the name, character, or employment of Mr. Longfellow.

                k.        Within seven (7) calendar days of the Court' s entry of this Consent Order

and Judgment, Defendants agree to post the OSHA Job Safety and Health: It's the Law poster

(OSHA 3165), as well as the OSHA Fact Sheet: Your Rights as a Whistleblower, at its New


                                                   7
Richmond , Wisconsin facility where each can be seen and is easily readable in compliance with

29 C.F.R. 1903.2. The notice shall remain posted for a period of sixty (60) calendar days .

                I.      Defendants and their agents, servants, employees and al I persons in active

concert or participation with them, are hereby enjoined and restrained from failing to comply with

the terms of Paragraph 3 of this Consent Judgment and Order.

        4.      Defendants and their agents understand and agree that they are required by law to

comply with the provisions of Section 1 l(c)(l) of the Act and shall not discriminate against,

interfere with, restrain, or coerce any employee because such employee has filed any complaint

or has instituted or caused to be instituted any proceeding under the jurisdiction of the

Occupational Safety and Health Administration, or has testified or is about to testify in any such

proceedings or because of the exercise of such employee on behalf of himself or other of any

rights affected by the Acts.

        5.      Each party agrees to bear its own costs, attorney ' s fees and other expenses

incurred by such party in connection with any stage of this proceeding to date including, but not

limited to, all costs referenced under the Equal Access to Justice Act, as amended .

               FURTHER, this Court shall retain jurisdiction of this matter to enforce the terms

of this final judgment pursuant to Federal Rule of Civil Procedure 54.



                           Dated _ _/l_'II_Uf_(_-z,.,..
                                                  _ __ _ _, 2019




tlr~~
   Peter A. Oppeneer
                                                 8


                                                         Date
                                                             :~
                                                             II
                                                                            /~ Zd/9
                                                                                '

   Clerk of Court
11 ! ; ·,:inies, by themselves or their 1u1dcrsig-ncd Cr-11.n~r.d, hereby consent to the entry of this
:·1:;·,:.ent .bdgment and Order:

  ~-.; (· .)EC YFliLL Y SUBMlTTED,

                          i~     :f\l\~
'.); 11 .•   :I this   _l_l day of J,fe2019
                                                            For the Plaintiff

.ii •.\ ,1d,.Htl~                                           KATE S. O'SCANNLAIN
                                                            Solicitor of Labor
n:
                                                            CHRISTINE Z. HERI
   ~   ..                                                   Hegional Solicitor
                 - · ··· · ··••·--- - -- - -- - --·-




                                                            fl~-
                                                             ~Uo.v,J.   -Y-6.,.u..(Y.   GJO "1
                                                            ·1·nal Attorney, U.S. Departmc o
  5 :. : Bar 'No. I075961
                                                            '.?30 S. Dearborn Street, STE. 844
                                                             Chicago, lL 60604
                                                             (312)353-5738




  .\:•~r<rved as to substance:

   ! ..     .;   :J3RE i\'CE FlNlS                         CR AJG SW ANSON, Individually
                    (1
                                                           ~~,l.,,.L,l,.itLu,..•-       ----

                                                           SCOTT SWANSON, Individually


                                                              ~
                   O:::l   An 4'l, e C
                    [Title]

          {!_~~ :.._           s /0th b   Sc b..
                    f?: ::1\~u nam.?]

                                                       9
